Case 3:10-cr-02792-WQH Document 180 Filed 01/03/19 PageID.762 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
                         (HONORABLE WILLIAM Q. HAYES)
11
12
     UNITED STATES OF AMERICA,                 CASE NO.: 10-CR-2792-WQH
13
                        Plaintiff,
14                                             ORDER
           v.
15
     DARRYL PETERSON
16                                      ,
                         Defendant.
17
18
19         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Joint
20   motions for early termination (ECF No. 179 and ECF No. 177) are granted and
21   pursuant to 18 U.S.C. § 3583(e)(1), the Court terminates the term of supervised
22   release in this case an discharges Mr. Peterson.
23         IT IS SO ORDERED.
24   Dated: January 3, 2019
25
26
27
28
